Case 1:16-cv-24818-JEM Document 131 Entered on FLSD Docket 06/10/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                             1-16-cv-24818—MARTINEZ/GOODMAN

  JAMIE BRYANT, individually and on
  behalf of all others similarly situated,

         Plaintiff,

  v.

  WAL-MART STORES, INC.,

        Defendant.
  __________________________________/

                       PLAINTIFF’S MOTION FOR COURT-ORDERED
                  SETTLEMENT CONFERENCE BEFORE MAGISTRATE JUDGE

         Named Plaintiff Jamie Bryant (“Plaintiff”), pursuant to this Court’s inherent powers,

  moves for an Order from this Honorable Court requiring the parties to attend a mediation

  conference before the presiding Magistrate Judge. Although the parties’ efforts to mediate this

  case resulted in an impasse, Plaintiff believes that the Parties would benefit from a second effort

  to resolve this case on a class basis with a little more time and effort, and with the assistance of a

  United States Magistrate Judge. In support of this Motion, Plaintiff states as follows:

                                           Supporting Facts

         1.      On June 2, 2020 the Parties participated in a Court-ordered mediation.

         2.      The Parties worked very hard during an all-day mediation session, conducted via

  Zoom (with the Court’s permission and at Plaintiff’s counsel’s request).

         3.      Unfortunately, yesterday evening the mediator had to report an impasse. Plaintiff

  believes the impasse was likely the result of communication-related issues between the Parties,

  and also time constraints, during the first mediation session.
Case 1:16-cv-24818-JEM Document 131 Entered on FLSD Docket 06/10/2020 Page 2 of 3



         4.      Plaintiff also believes the parties could overcome these hurdles at a settlement

  conference before the presiding Magistrate Judge.

         5.      Considering that this case potentially involves the claims of hundreds of thousands

  of putative class members, and given the progress already made, Plaintiff believes the Parties

  should try again to resolve this case. If a proposed settlement were reached, this entire lawsuit

  would be resolved subject to Court approval.

         6.      For these reasons, Plaintiff believes that a Court-Ordered settlement conference

  before the presiding Magistrate Judge may result in a class wide resolution to this case.

         WHEREFORE, Plaintiff moves for an Order from this Honorable Court requiring the

  parties to attend a mediation conference before the presiding Magistrate Judge, even if only by

  phone or video conference. A proposed order is attached as Exhibit A.

              CERTIFICATE OF COMPLIANCE WITH S.D. FLA. L.R. 7.1(a)(3)

         Pursuant to S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiff attempted to contact counsel for

  Defendant regarding the extension sought in this Motion. Plaintiff has not yet heard back from

  Defendant’s counsel, but assumes this Motion is opposed. Plaintiff will immediately notify the

  Court once Defendant’s counsel confirms this Motion is opposed.




                                                   2
Case 1:16-cv-24818-JEM Document 131 Entered on FLSD Docket 06/10/2020 Page 3 of 3



          DATED this 10th day of June, 2020.

                                                Respectfully submitted,

                                                /s/ Brandon J. Hill
                                                LUIS A. CABASSA
                                                Florida Bar Number: 0053643
                                                BRANDON J. HILL
                                                Florida Bar Number: 37061
                                                Direct No.: 813-337-7992
                                                WENZEL FENTON CABASSA, P.A.
                                                1110 North Florida Ave.
                                                Suite 300
                                                Tampa, Florida 33602
                                                Main No.: 813-224-0431
                                                Facsimile: 813-229-8712
                                                Email: lcabassa@wfclaw.com
                                                Email: bhill@wfclaw.com
                                                Email: gnichols@wfclaw.com
                                                Attorneys for Plaintiffs



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 10th day of June, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

  electronic filing to all counsel of record.

                                                /s/ Brandon J. Hill
                                                BRANDON J. HILL




                                                   3
